DETAILED ACTION
	Claims 22-41 are currently pending.

Claim Rejections - 35 USC § 112-Deposit requirement

1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The strains deposited under Accession Nos. NCIMB 42488 and 42761 were deposited under the Budapest Treaty and copies of the Deposit certificate were submitted with the 9/17/2020 preliminary amendment and a statement that the microorganisms were viable at time of deposit. However, when the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 22-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulder et al (WO 2017/085520 A1; May 26, 2017).
Mulder et al disclose the use of Enterococcus gallinarum strain 42488 (the same strain of the instant invention) having a 16srRNA of SEQ ID NO: 2 or 3 (see Result 3 in N_Geneseq in the SCORE results) for the treatment of cancer through an immunomodulatory effect as a vaccine or in combination with CAR-T cell therapy (instant claims 40 and 41).  Mulder et al disclose that the bacteria strain increases the expression of cytokines IL-1beta, IL-6 (instant claims 23-24) and TNF-alpha, e.g., method of stimulating the immune system of a subject (instant claim 22). The modes of administration and the product are identical to that which is instantly claimed and the method would inherently stimulate cytotoxic T cells and differentiate T helper cells as well as activate a toll-like receptor signaling pathway (TLR5 and TLR9); instant claims 25 and 26.  Instant claim 31 does not specify how the composition is ‘formulated for delivery to an intestine’; therefore, the claim is anticipated and claim 27 allows for means to be delivered to the intestine, e.g., orally.  Instant claim 41 recites cancer as a disease or condition that is associated with immunosenescence, so Mulder et al anticipate ‘a method of treating a disease or condition associated with immunosenescence’ as recited in instant claim 40.
Claim Rejections - 35 USC § 112-Written Description
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 22-31 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 is drawn to a large and variant genus the genus of Enterococcus bacteria comprising different 16s RNA gene sequence that varies by up to 5% in sequence identity from the sequence of SEQ ID NO: 2 which can stimulate the immune response and/or treat a disease or condition associated with immunosenescence.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
In the instant case, as set forth above, for each 16s rRNA gene sequence, the disclosure of SEQ ID Nos: 2 and 3 from the species E.gallinaurm and the deposited strains NCIMB 42488 OR NCIMB 42671 strains is not representative of any strain from the genus of Enterococcus with at least 95% identity, and with the functional abilities recited, e.g., treating a disease or condition associated with immunosenescene..
 It is suggested the claims be limited to the species E.gallinarum for the 95% identity claims or to a higher level of sequence homology and/or provide how the identity is determined, e.g., as recited in instant claim 32.
The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115 and possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,974,815. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims use the same composition that is used in the instant method claims to treat cancer, i.e., a disease or condition associated with immunosenescene, through an immunomodulatory response/vaccination.  The administration is the same and both methods rely on the stimulation of an immune response from the same strains of Enterococcus.  Therefore, the scope of the claims are not patentably distinct.  
9.	Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,357,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to the same composition that is used in the instant method claims.  The product claims teach the formulation for pharmaceutical administration and that the composition raise an immune response and increases the production of cytokines, including IL-6.  See claims 12-14 and 16-18.  Therefore, the scope of the claims are not patentably distinct.  
10.	Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,839,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to the same composition that is used in the instant method claims.  The product claims teach the formulation for pharmaceutical administration and that the composition raise an immune response and increases the production of cytokines, including IL-6.  Therefore, the scope of the claims are not patentably distinct.  
11.	Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,610,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to the same composition that is used in the instant method claims.  The product claims teach the formulation for pharmaceutical administration and that the composition raise an immune response and increases the production of cytokines, including IL-6.  Therefore, the scope of the claims are not patentably distinct.  

12. Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,058,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims use the same composition that is used in the instant method claims to increase levels of cytokines, including IL-6, an immunomodulatory response/vaccination.  The administration is the same and both methods rely on the stimulation of an immune response from the same strains of Enterococcus.  Therefore, the scope of the claims are not patentably distinct.  
13. Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,987,387. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same composition that is used in the instantly claimed methods.  The patented claims are also drawn to method claims to treat cancer through an immunomodulatory response/vaccination.  The administration is the same and both methods rely on the stimulation of an immune response from the same strains of Enterococcus. Patented claims 15-17, 20 and 21 21 recite a method for treating cancer which is a condition associated with immunosenescene.  Therefore, the scope of the claims are not patentably distinct.  

Status of Claims:
No claims are presently allowed

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        11/10/22